
	

113 HR 4872 IH: Ending Special Mail Privileges for Congress Act of 2014
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4872
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Woodall (for himself and Ms. Duckworth) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To eliminate the use of the frank for mail transmitted by Members of Congress and Congressional
			 officials, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ending Special Mail Privileges for Congress Act of 2014.
		2.Repeal of frank; requirements relating to the use of Congressional mail
			(a)Repeal of Franking PrivilegeSection 3201 of title 39, United States Code, is amended—
				(1)in paragraph (1), by striking other than franked mail and inserting other than Congressional mail subject to section 3210 of this title; and
				(2)by striking paragraphs (3) and (4).
				(b)Requirements for Mail Transmitted by Members of Congress and Congressional Officials
				(1)Policy and intent of Congress in sending Congressional mailSection 3210(a) of such title is amended as follows:
					(A)In paragraph (1), by striking as franked mail and inserting as Congressional mail.
					(B)In paragraph (3)—
						(i)in the matter preceding subparagraph (A), by striking which is frankable and inserting which may be sent as Congressional mail; and
						(ii)in subparagraph (I), by striking under the franking privilege and inserting which is sent as Congressional mail.
						(C)In paragraph (4)—
						(i)by striking the franking privilege and inserting the privilege of sending Congressional mail; and
						(ii)by striking franked mail and inserting Congressional mail.
						(D)In paragraph (5)—
						(i)in the matter preceding subparagraph (A), by striking franked mail and inserting Congressional mail; and
						(ii)in subparagraph (B)(i), by striking frankable mail and inserting Congressional mail.
						(E)In paragraph (6), by striking franked mail each place it appears in subparagraphs (A) and (C) and inserting Congressional mail.
					(2)Authority to send Congressional mailSection 3210(b) of such title is amended—
					(A)in paragraphs (1) and (3), by striking franked mail each place it appears and inserting Congressional mail; and
					(B)in paragraph (2), by striking the franking privilege and inserting the privilege to send Congressional mail under paragraph (1).
					(3)Form of Congressional mailSection 3210(c) of such title is amended—
					(A)by striking Franked mail the first place it appears and inserting Congressional mail under this section;
					(B)by striking Franked mail the second place it appears and inserting Such Congressional mail; and
					(C)in the second sentence, by striking franked mail and inserting Congressional mail.
					(4)Form of address; regulations for review of official status of mailSection 3210(d) of such title is amended—
					(A)by striking franked mail each place it appears in paragraphs (1) through (6) and inserting Congressional mail; and
					(B)in paragraph (7), by striking Franked mail and inserting Congressional mail.
					(5)Determination of status of mail by type and contentSection 3210(e) of such title is amended by striking The frankability of mail matter shall be determined under the provisions of this section and inserting The determination as to whether mail matter may be sent as Congressional mail under this section
			 shall be determined.
				(6)Source of funds for sending mailSection 3210(f) of such title is amended—
					(A)by striking franked mail and inserting Congressional mail;
					(B)by striking an otherwise frankable mass mailing and inserting a mass mailing which otherwise may be sent as Congressional mail; and
					(C)by striking is frankable and inserting may be sent as Congressional mail.
					(7)Exclusion of payments for Congressional mail from treatment as campaign contribution or expenditureSection 3210(g) of such title is amended—
					(A)by striking franked mail mailed under the frank and inserting Congressional mail;
					(B)by striking Congress, and the cost and inserting Congress which is mailed under this section, and the cost; and
					(C)by striking such frankable matter for such mailing under the frank and inserting such Congressional mail for such mailing.
					(8)Conforming amendment to headingThe heading of section 3210 of such title is amended to read as follows:
					
						3210.Mail transmitted by Members of Congress and congressional officials.
				(c)Payment for Congressional Mail
				(1)Payments to Postal Service from amounts appropriated for Congressional mail costsSection 3216(a) of such title is amended—
					(A)in paragraph (1)(A), by striking under the franking privilege and inserting as Congressional mail;
					(B)in paragraph (2), by striking franked mail and inserting Congressional mail; and
					(C)by striking the last sentence.
					(2)Exclusive source of paymentsSection 3216(c) of such title is amended by striking under the frank and inserting as Congressional mail which is subject to this section.
				(3)Deposit of funds improperly collectedSection 3216(d) of such title is amended by striking under the franking privilege and inserting as Congressional mail which is subject to this section.
				(4)Quarterly reports on pieces and costs of Congressional mailSection 3216(e)(1) of such title is amended by striking franked mail, as defined in section 3201 of this title, and inserting Congressional mail which is subject to this section.
				(5)Conforming amendment to headingThe heading of section 3216 of such title is amended to read as follows:
					
						3216.Payment for Congressional mail .
				(d)Repeal of Mailing Privileges of Survivors of Members of Congress
				(1)RepealSection 3218 of such title is repealed.
				(2)Conforming amendment relating to paymentSection 3216(a)(1) of such title is amended—
					(A)by striking through the mails— and all that follows through under the and inserting through the mails under the; and
					(B)by striking subparagraph (B).
					(3)Conforming amendment relating to role of House Commission on Congressional Mailing StandardsSection 5(d) of Public Law 93–191 (2 U.S.C. 501(d)) is amended—
					(A)by striking 3218,; and
					(B)by striking (or any individual designated by the Clerk of the House under section 3218 of title 39).
					(4)Conforming amendment relating to role of Select Committee on Standards and Conduct of the SenateSection 6 of Public Law 93–191 (2 U.S.C. 502(a)) is amended—
					(A)by striking 3218,; and
					(B)by striking , surviving spouse of any of the foregoing,.
					(e)Miscellaneous Conforming Amendments
				(1)Shipment by most economical meansSection 3208 of such title is amended by striking other than franked mail.
				(2)Mailing of public documents after expiration of termsSection 3211 of such title is amended by striking franked mail and inserting Congressional mail.
				(3)Congressional Record as Congressional mailSection 3212 of such title is amended—
					(A)by striking franked mail each place it appears and inserting Congressional mail; and
					(B)by amending the heading to read as follows:
						
							3212.Congressional Record as Congressional mail .
					(4)Mailing of seeds and reports from the Department of Agriculture after expiration of termsSection 3213(2) of such title is amended by striking franked mail and inserting Congressional mail.
				(5)Mailing privilege of former President and surviving spouseSection 3214 of such title is amended by striking franked mail and inserting Congressional mail.
				(6)Lending or permitting use of frankSection 3215 of such title is amended—
					(A)in the heading, by striking Lending or permitting use of frank and inserting Permitting others to send Congressional mail; and
					(B)by amending the first sentence to read as follows: A person entitled to send Congressional mail under this chapter may not permit the sending of such
			 mail by any committee, organization, or association, or permit the sending
			 of such mail by any person for the benefit or use of any committee,
			 organization, or association..
					(7)Treatment of certain mailgrams as Congressional mailSection 3219 of such title is amended by striking franked mail both places it appears and inserting Congressional mail.
				(8)Use of Congressional mail in the location and recovery of missing childrenSection 3220 of such title is amended—
					(A)in the heading, by striking official and inserting Congressional; and
					(B)in subsection (b), by striking franked mail and inserting Congressional mail.
					(f)Clerical Amendments
				(1)The chapter heading and table of sections at the beginning of chapter 32 of such title are amended
			 to read as follows:
					
						32PENALTY AND CONGRESSIONAL MAIL
							
								Sec.
								3201. Definitions.
								3202. Penalty mail.
								3203. Endorsements on penalty covers.
								3204. Restrictions on use of penalty mail.
								3205. Accounting for penalty covers.
								3206. Reimbursement for penalty mail service.
								3207. Limit of weight of penalty mail; postage on overweight matter.
								3208. Shipment by most economical means.
								3209. Executive departments to supply information.
								3210. Mail transmitted by Members of Congress and congressional officials.
								3211. Public documents.
								3212. Congressional Record as Congressional mail.
								3213. Seeds and reports from Department of Agriculture.
								3214. Mailing privilege of former President; surviving spouse of former President.
								3215. Permitting others to send Congressional mail unlawful.
								3216. Payment for Congressional mail.
								3217. Correspondence of members of diplomatic corps and consuls of countries of Postal Union of
			 Americas and Spain.
								3218. [repealed].
								3219. Mailgrams.
								3220. Use of Congressional mail in the location and recovery of missing children..
				(2)The item in the table of chapters at the beginning of part IV of such title is amended to read as
			 follows:
					
						
							32.Penalty and Congressional mail3201.
				3.Conforming Amendments Relating to Operation of Congress
			(a)Standards for Mass Mailings by Senators
				(1)Requiring mass mailings to meet standards for Congressional mailSection 5 of the Legislative Branch Appropriations Act, 1995 (39 U.S.C. 3210 note) is amended by
			 striking under the frank and inserting mailed as Congressional mail under chapter 32 of title 39, United States Code.
				(2)StandardsSection 6 of such Act (39 U.S.C. 3210 note) is amended—
					(A)in subsection (a), by striking the franking privilege and inserting Congressional mail; and
					(B)in subsection (c), by striking under the frank and inserting as Congressional mail under chapter 32 of title 39, United States Code.
					(b)Congressional Regulations Regarding Use of Funds for Congressional MailSection 311 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 503) is amended—
				(1)in subsection (a), by striking entitled to use the congressional frank each place it appears and inserting entitled to send Congressional mail;
				(2)in subsection (a)(3), by striking the frank and inserting Congressional mail under chapter 32 of title 39, United States Code;
				(3)in subsection (b)(1), by striking entitled to use the congressional frank and inserting entitled to send Congressional mail;
				(4)in subsection (b)(3), by striking official mail and inserting Congressional mail under chapter 32 of title 39, United States Code,;
				(5)in subsection (c), by striking official mail and inserting Congressional mail under chapter 32 of title 39, United States Code,;
				(6)in subsection (d), by striking franked mail and inserting Congressional mail under chapter 32 of title 39, United States Code,;
				(7)in subsection (e)—
					(A)by striking official mail each place it appears and inserting Congressional mail under chapter 32 of title 39, United States Code,; and
					(B)by striking entitled to use the congressional frank each place it appears and inserting entitled to send Congressional mail; and
					(8)by amending subsection (g)(2) to read as follows:
					
						(2)the term person entitled to send Congressional mail means a Senator, Member of the House of Representatives, or other person authorized to send
			 Congressional mail under section 3210(b) of title 39, United States Code..
				(c)Guidance on Appropriate Use of Congressional Mail
				(1)House Commission on Congressional Mailing StandardsSection 5 of Public Law 93–191 (2 U.S.C. 501) is amended—
					(A)in subsection (d)—
						(i)by striking franked mail each place it appears and inserting Congressional mail; and
						(ii)by striking the franking privilege and inserting the privilege to send Congressional mail; and
						(B)in subsection (e)—
						(i)in the first sentence, by striking franked mail and inserting Congressional mail; and
						(ii)in the tenth sentence, by striking franking laws and all that follows through franked mail and inserting or abuse of the Congressional mailing laws by any person listed under subsection (d) of this
			 section as entitled to send mail as Congressional mail.
						(2)Select Committee on Standards and Conduct of the SenateSection 6 of Public Law 93–191 (2 U.S.C. 502) is amended—
					(A)in subsection (a)—
						(i)by striking franked mail both places it appears and inserting Congressional mail; and
						(ii)by striking the franking privilege and inserting Congressional mail; and
						(B)in subsection (c), by striking franking laws and all that follows through franked mail and inserting or abuse of the Congressional mailing laws by any person listed under subsection (a) of this
			 section as entitled to send mail as Congressional mail.
					(d)Miscellaneous Conforming Amendments Relating to House of Representatives
				(1)Mail privileges of former SpeakersSection 4 of House Resolution 1238, Ninety-first Congress, as enacted into permanent law by chapter
			 VIII of the Supplemental Appropriations Act, 1971 (2 U.S.C. 5127), is
			 amended by striking franked mail each place it appears and inserting Congressional mail.
				(2)Transportation of official records and papers to House Member’s districtSection 2(2) of House Resolution 1297, Ninety-fifth Congress, as enacted into permanent law by
			 section 111(1) of the Congressional Operations Appropriations Act, 1984 (2
			 U.S.C. 5346(b)(2)), is amended by striking franked mail and inserting Congressional mail under chapter 32 of title 39, United States Code.
				(3)Mail privileges of House Legislative CounselSection 525 of the Legislative Reorganization Act of 1970 (2 U.S.C. 282d) is amended by striking franked mail and inserting Congressional mail.
				(e)Miscellaneous Conforming Amendments Relating to Senate
				(1)Senators’ Official Personnel and Office Expense AccountSubsection (a)(6) of the first section of Public Law 100–137 (2 U.S.C. 6313(6)) is amended by
			 striking the payment of franked mail expenses of Senators and inserting the payment of expenses of Senators for Congressional mail under chapter 32 of title 39, United
			 States Code.
				(2)Contingent Fund of the SenateSection 506(a)(3) of the Supplemental Appropriations Act, 1973 (2 U.S.C. 6314(a)(3)) is amended by
			 striking (B) postage on and all that follows through and (C).
				(3)Transportation of official records and papers to a Senator’s StateSection 7(d) of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 6319(d)) is amended by
			 striking franked mail and inserting Congressional mail under chapter 32 of title 39, United States Code.
				(4)Mass mailing information by SenatorsSection 320 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 505) is amended by
			 striking under the frank and inserting as Congressional mail.
				(5)Inquiries and investigations by Senate CommitteesSection 6(b) of the Legislative Branch Appropriations Act, 1998 (2 U.S.C. 4334) is amended by
			 striking franked mail expenses and inserting expenses for Congressional mail under chapter 32 of title 39, United States Code.
				4.Conforming Amendments Relating to Responsibilities of Government Printing Office
			(a)Time for distribution of documents by Members of CongressSection 732 of title 44, United States Code, is amended by striking to frank documents and inserting to send documents as Congressional mail under chapter 32 of title 39.
			(b)Documents and reports ordered by Members of CongressSection 733 of such title is amended—
				(1)in the heading, by striking franks and; and
				(2)by striking the second and third undesignated paragraphs.
				(c)Mailing Congressional RecordSection 907 of such title is amended by striking franked mail and inserting Congressional mail.
			(d)Clerical amendmentThe table of sections for chapter 7 of such title is amended by amending the item relating to
			 section 733 to read as follows:
				
					
						733. Documents and reports ordered by Members of Congress; envelopes for Members of Congress..
			5.Effective date; regulations
			(a)Effective DateThe amendments made by this Act shall apply with respect to matter mailed during the One Hundred
			 Fourteenth Congress and each succeeding Congress.
			(b)RegulationsIn consultation with the United States Postal Service, the Committee on House Administration of the
			 House of Representatives and the Committee on Rules and Administration of
			 the Senate shall each revise the regulations governing the treatment of
			 official mail of the House or Senate (as the case may be) to take into
			 account the amendments made by this Act.
			
